                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

KELLI JO CARTER-BENSON and
EDGAR CARTER,
                                                       CV 18-113-GF-JTJ
                     Plaintiffs,
  vs.
                                                             ORDER
CITY OF GREAT FALLS; ADAM
OLSON; MICHAEL DRAPER;
AARON McADAM; WILLIAM
BROOKS; and JOHN and JANE
DOES 6-10,

                     Defendants.


        The Court conducted a hearing on all pending motions on April 1, 2020.

For the reasons discussed in open court,

        IT IS HEREBY ORDERED:

        1.    Defendants’ Motion in Limine (Doc. 77) is GRANTED in part, and

TAKEN UNDER ADVISEMENT in part, as follows:

              a.     The motion in limine is GRANTED with respect to those
                     matters identified in the motion as topics 2 through 7.

              b.     The portion of the motion in limine that relates to Plaintiffs’
                     medical records is TAKEN UNDER ADVISEMENT.
       2.     Defendant City of Great Falls’ Motion for Summary Judgment

(Doc. 69) is GRANTED in part, and TAKEN UNDER ADVISEMENT in part, as

follows:

              a.     The motion is GRANTED with respect to all § 1983 claims
                     against the City of Great Falls.

              b.     The motion is GRANTED with respect to all Eighth
                     Amendment claims against the City of Great Falls.

              c.     The portion of the motion that seeks the dismissal of the
                     negligence claims against the City of Great Falls based on an
                     unlawful Terry stop is GRANTED.

              d.     The portion of the motion that seeks the dismissal of all other
                     negligence claims against the City of Great Falls is TAKEN
                     UNDER ADVISEMENT.

              e.     The portion of the motion that seeks the dismissal of the loss of
                     consortium claim against the City of Great Falls is TAKEN
                     UNDER ADVISEMENT.

       3.     The individual Defendants’ Motion for Summary Judgment (Doc. 71)

is GRANTED in part, and TAKEN UNDER ADVISEMENT in part, as follows:

              a.     The motion is GRANTED with respect to all claims against
                     Defendant William Brooks.1

              b.     The motion is GRANTED with respect to all § 1983 claims
                     against the individual Defendants in their official capacities.


       1
         The caption on all future documents should be amended to reflect that William Brooks
is no longer a Defendant in this case.


                                              -2-
     c.    The motion is GRANTED with respect to all Eighth
           Amendment claims against the individual Defendants.

     d.    The motion is GRANTED with respect to all state law claims
           against the individual Defendants.

     e.    The motion is GRANTED with respect to the § 1983 claims
           alleging that the individual Defendants lacked reasonable
           suspicion to conduct the Terry stop.

     f.    The portion of the motion that seeks the dismissal of the § 1983
           claims alleging an unlawful arrest and excessive use of force is
           TAKEN UNDER ADVISEMENT.

DATED this 2nd day of April, 2020.




                                -3-
